Citation Nr: 0737061	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  03-30 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals, dissection and occlusion of catheterization of 
left internal mammary artery.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from December 1961 to November 
1963.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in September 
2002 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  


FINDINGS OF FACT

1.	The record indicates that the veteran provided informed 
consent for heart surgery with VA in March 2001.       

2.	The preponderance of the medical evidence of record 
indicates that the left internal mammary artery (LIMA) 
dissection that resulted from the veteran's heart surgery was 
a reasonably foreseeable complication of that surgery.  

3.	The preponderance of the medical evidence of record 
indicates that LIMA dissection during VA heart surgery was 
not a result of carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part. 


CONCLUSION OF LAW

The criteria for entitlement to compensation pursuant to 
38 U.S.C.A. § 1151, for residuals of heart surgery to include 
LIMA dissection, have not been met.  38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. § 3.361 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection under 38 U.S.C.A. 
§ 1151 for a LIMA dissection related to heart surgery.  In 
the interest of clarity, the Board will initially discuss 
whether this claim has been properly developed for appellate 
purposes.  The Board will then address the merits of the 
claim, providing relevant VA law and regulations, the 
relevant facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in a letter 
from VA dated in May 2002.  38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159.  VA informed the veteran of the evidence needed to 
substantiate his claim.  VA requested from the veteran 
relevant evidence, or information regarding evidence which VA 
should obtain (the Board also finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim).  Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (veteran should be notified that he 
should submit any pertinent evidence in his possession).  VA 
advised the veteran of the respective duties of the VA and of 
the veteran in obtaining evidence needed to substantiate his 
claim.  And VA provided notification to the veteran prior to 
the initial adjudication of his claim in September 2002.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (VCAA 
notice must be provided to a claimant before the initial 
unfavorable RO decision).

The Board notes a deficiency with VCAA notification, however.  
VA has not notified the veteran regarding disability 
evaluations and effective dates for the award of VA benefits.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
and Mayfield, supra.  Nevertheless, the Board finds that any 
presumed prejudice incurred by the veteran as a result of 
this incomplete notice has been rebutted by the record, and 
that proceeding with a final decision is appropriate here.  
See Sanders v. Nicholson, 487 F.3d 881 (2007).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328.  As will be further detailed 
below, the veteran's claim will be denied.  No disability 
evaluation or effective date will be assigned therefore.  As 
such, the veteran has not been prejudiced by the lack of 
notice on these matters.  

The Board finds that VA satisfied VCAA notification 
requirements here despite the incomplete notice provided.  

With regard to VA's duty to assist, the VCAA requires that VA 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate a claim for benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  The VCAA provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied as well.  The RO obtained medical records 
relevant to the appeal.  VA afforded the veteran the 
opportunity to appear before multiple hearings to voice his 
contentions.  The RO provided the veteran with compensation 
medical examination in response to his claims.  And the Board 
sought and received in August 2007 a medical opinion from an 
independent medical expert (IME opinion) at the Medical 
University of South Carolina, division of cardiology.        

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the veteran in 
this appeal.  Therefore, the veteran has not been prejudiced 
as a result of the Board deciding his claim here.  



        II.  The Merits of the Veteran's Claim Under 38 U.S.C.A. 
§ 1151

The medical evidence of record shows that the veteran has 
coronary artery disease, left ventricular dysfunction, and 
unstable angina.  In 1991, the veteran underwent coronary 
artery bypass surgery in a private hospital.  In March 2001, 
the veteran underwent heart catheterization surgery in a VA 
hospital.  A report of the March 2001 VA surgery indicates 
that, while undergoing the heart catheterization, the veteran 
experienced a LIMA dissection which precipitated a subsequent 
myocardial infarction in April 2001.  The veteran maintains 
that the LIMA dissection was a result of faulty VA care.    

In October 2001, the veteran claimed service connection for 
the LIMA dissection under 38 U.S.C.A. § 1151.  In the 
September 2003 rating decision on appeal, the RO denied the 
veteran's claim.  For the reasons set forth below, the Board 
agrees with that decision.  

When a veteran suffers additional disability as the result of 
training, hospital care, medical or surgical treatment, or an 
examination by VA, disability compensation shall be awarded 
in the same manner as if such additional disability were 
service-connected.  38 U.S.C.A. § 1151 (2002); 38 C.F.R. § 
3.361 (2007).

For claims filed on or after October 1, 1997, as here, the 
veteran must show that the VA treatment in question resulted 
in additional disability and that the proximate cause of the 
disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the medical or surgical treatment, or 
that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  See VAOPGCPREC 
40-97; 38 U.S.C.A. § 1151 .

In this matter, the medical evidence demonstrates that the 
veteran has an additional disability as a result of VA 
medical care - VA medical records clearly show that the 
veteran experienced a LIMA dissection as a result of his 
heart catheterization surgery in March 2001.  But the 
preponderance of the medical evidence also shows that the 
LIMA dissection was not a result of carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on VA's part, and that the LIMA dissection was a 
reasonably foreseeable complication of the veteran's surgery.  
See 38 U.S.C.A. § 1151; see also Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (to deny a claim on its merits, the 
evidence must preponderate against the claim).   
 
The relevant medical evidence of record consists of VA 
treatment records, an April 2001 private medical report,  
September 2002, March 2002, and August 2003 VA compensation 
examination reports, and the August 2007 IME opinion.  

VA treatment records detail the veteran's March 2001 surgery.  
And these records show that the veteran provided informed 
consent for the surgery.  See 38 C.F.R. § 3.361(d)(1)(ii) 
(2007) (negligence can be established in the absence of 
informed consent).  But these treatment records do not 
contain medical commentary evidence on the issues of 
forseeability and fault.  

The April 2001 private medical report shows that the veteran 
received medical care in April 2001 for a myocardial 
infarction.  But this report does not provide commentary on 
the issues of forseeability and fault.  

The September 2002 VA report reviewed the veteran's cardiac 
history but did not comment on the issues of forseeability 
and fault.  

The March and August 2003 VA examination reports did not 
offer substantive information on the essential issues here 
either.  The March 2003 examiner reviewed the facts related 
to the veteran's heart disorder, and to his March 2001 VA 
heart surgery.  But the examiner stated that he was not an 
expert in heart catheterization and therefore was not 
qualified to judge the March 2001 VA care.  Similarly, the 
August 2003 VA examiner reviewed the veteran's medical 
history.  But this examiner would not comment on the 
essential issues here of forseeability and fault, stating 
instead that he was unable to comment on the issues because 
he was not present at the veteran's March 2001 surgery.  

To clarify the issues in this matter, the Board requested the 
IME opinion of record, which was received in August 2007.  
The IME indicated that he reviewed the veteran's record.  He 
stated that LIMA dissection is an uncommon but well described 
complication of diagnostic catheterization surgery.  And he 
stated that there was no indication in the record that VA's 
care in March 2001 was faulty.  Based on this medical 
opinion, and on the lack of evidence of record to the 
contrary, the Board finds that the medical evidence of record 
preponderates against the veteran's claim.  See 38 U.S.C.A. § 
1151; 38 C.F.R. § 3.361; see also Alemany, supra.  

As there is no medical evidence of record showing that the 
veteran's VA treatment was faulty, lacked informed consent, 
or was not reasonably foreseeable, the record lacks competent 
evidence supporting the veteran's 1151 claim.  38 U.S.C.A. 
§ 1151.  The benefit-of-the-doubt rule does not apply 
therefore, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that it has reviewed the veteran's statements 
here.  While these statements may be viewed as evidence, the 
Board must also note that laypersons without medical 
expertise or training are not competent to offer medical 
evidence on matters involving diagnosis and etiology.  
Therefore, the statements alone are insufficient to prove the 
veteran's claim.  Ultimately, a lay statement, however 
sincerely communicated, cannot form a factual basis for 
granting a claim requiring medical determinations.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals, dissection and occlusion of catheterization of 
left internal mammary artery is denied.    



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


